United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2717
                                   ___________

Ronald R. Johnson, doing business    *
as Information Exchange Systems,     *
successor in interest to Information *
Exchange Systems, Inc.               *
                                     *
            Appellant,               *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * District of Minnesota.
U.S. Bank N.A., formerly known as    *
First Bank N.A.; Oppenheimer,        *        [UNPUBLISHED]
Wolff & Donnelly, L.L.P.;            *
Faegre & Benson, L.L.P.              *
                                     *
            Appellees.               *
                                ___________

                             Submitted: April 1, 2004

                                  Filed: April 6, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________


PER CURIAM.
      Ronald Johnson appeals the district court’s1 adverse grant of summary
judgment in his action relating to the sale and foreclosure of loans his companies had
obtained. Upon de novo review, see Roeder v. Metro. Ins. & Annuity Co., 236 F.3d
433, 436 (8th Cir. 2001), we conclude that the district court properly granted
summary judgment to defendants, because Mr. Johnson’s claims were either time-
barred or without support. We note that Mr. Johnson agreed to the stay of discovery
and did not seek a continuance or file an affidavit describing specific facts further
discovery would reveal. See Dulany v. Carnahan, 132 F.3d 1234, 1238 (8th Cir.
1997).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.

                                         -2-